Case 3:20-cv-00136-HEH Document 26-1 Filed 07/20/20 Page 1 of 16 PagelD# 104

Exhibit A
Case 3:20-cv-00136-HEH Document 26-1 Filed 07/20/20 Page 2 of 16 PagelD# 105

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UNITED STATES OF AMERICA,

Plaintiff, Case No. 3:20-cv-136-HEH
Vv.

MARK BISSOON, Caroline County Commissioner
of the Revenue, in his official capacity,

Defendant.

AGREED PROTECTIVE ORDER
The United States of America (the “Plaintiff’) and Defendant Mark Bissoon, Caroline
County Commissioner of Revenue, in his official capacity (the “Defendant”), by counsel, hereby
stipulate and agree to the entry of this Agreed Protective Order pursuant to Federal Rule of Civil
Procedure 26(c). This Protective Order shall govern the use, dissemination and disclosure of
confidential documents or information described herein and obtained by the parties through
discovery.

Confidential documents and information are items, documents, and information, including
electronically stored information (“ESI”), which: (i) contain personnel records, including, but not
limited to, records containing personal identifying information (e.g., dates of birth, social
security numbers, financial account numbers, taxpayer-identification numbers, names of minor
children, home addresses, telephone numbers, etc.); (it) contain payroll records or relate to the
compensation, earnings, wages, salary, or benefits of individuals employed by Defendant and/or
Caroline County; (iii) contain financial data related the operating budgets of Defendant and/or

Caroline County; (iv) contain private medical or health information of an individual (e.g.,
Case 3:20-cv-00136-HEH Document 26-1 Filed 07/20/20 Page 3 of 16 PagelD# 106

medical records relating to a patient that a healthcare provider created or maintained); or (v) are
confidential pursuant to federal or state law, including but not limited to the Medicaid Act and its
implementing regulations, 42 U.S.C. § 1396a(a)(7) and 42 C.F.R. §§ 431.300-.307 and the
Health Insurance Portability and Accountability Act (HIPAA) and its implementing regulations,
42 U.S.C. §§ 1320d-1-d-7 and 45 C.F.R. Parts 160, 162, and 164. The parties agree to meet and
confer in good faith if either party determines that there are additional categories of documents
or information that should be treated as confidential information pursuant to this Protective
Order. The parties may, by written agreement, supplement the categories of documents and
information that they intend to treat as confidential documents. Categories of documents and
information identified in any such supplemental agreement will be treated in the same manner as
the confidential information specifically defined herein.

The parties having agreed, and for good cause shown,

IT IS HEREBY ORDERED AS FOLLOWS:

ile Confidential information produced in connection with interrogatory answers,
responses to document requests, responses to requests for admissions, initial and supplemental
disclosures, deposition and trial testimony, and other written, recorded, or graphic matter shall be
designated as such by placing the label “Confidential Discovery Material,” or its substantial
equivalent, upon the document prior to or at the time of disclosure. Documents so designated shall
be treated as confidential and shall be treated in accordance with the further provisions of this
Protective Order. Documents that have already been produced in discovery or during the Equal
Employment Opportunity Commission’s (“EEOC”) investigative process, may be retroactively
designated within fourteen (14) days of the date of this Protective Order. To the extent ESI is

2
Case 3:20-cv-00136-HEH Document 26-1 Filed 07/20/20 Page 4 of 16 PagelD# 107

produced in a format that does not permit the branding of the designation on the face of the document
(e.g., native Excel files or database exports), the producing party shall either (i) mark the disc or other
media containing the information as “Confidential Discovery Material” (ifthe information is provided
on a disc or other tangible media source), or (ii) assert that the ESI being produced is “Confidential
Discovery Material” in the cover letter or transmittal email (if the information is being produced
electronically) and include in such cover letter or transmittal email which specific documents in the
production (i.e., by identifying Bates ranges) include Confidential Discovery Material. The failure to
designate “Confidential Discovery Material” shall not constitute a waiver of the assertion that the
materials are subject to this Protective Order, nor shall such a failure alter the Parties’ obligations to
maintain Confidential Discovery Material in accordance with this Order.

2. A party or non-party wishing to designate portions of a deposition transcript or
deposition exhibits as “Confidential Discovery Material” under this Protective Order shall (a) do so
immediately on the record during the deposition, or (b) designate such as Confidential Discovery
Material by serving upon all counsel of record a written notice (i) setting forth the pages, line numbers
and designations or (ii) identifying the deposition exhibits designated as confidential. Each party shall
attach a copy of such written notice to each hard copy of the transcript in its possession, custody, and
control. The designating party must serve such notice within ten (10) calendar days after its counsel
receives a copy of the deposition transcript from the court reporter. The Parties agree to provide and
accept service of such written notices described in this paragraph via email. All deposition transcripts
and exhibits will be treated as Confidential Discovery Material until the expiration of the fourteen-
day period described in this paragraph. Any portions of a deposition transcript or exhibit designated
as Confidential Discovery Material shall be treated as Confidential Discovery Material in accordance

3
Case 3:20-cv-00136-HEH Document 26-1 Filed 07/20/20 Page 5 of 16 PagelD# 108

with this Protective Order. The Parties shall negotiate in good faith to alter the time frames set forth
in this paragraph in situations where a more expedited filing of a designated portion of the deposition
transcript or exhibits is required. Depositions where a party anticipates use of Confidential Discovery
Material shall not be conducted in the presence of anyone other than the authorized recipients defined
in Paragraph 3, any non-parties from whom discovery or deposition testimony is sought, and counsel
for those non-parties.

3. Confidential Discovery Material may be used only for the prosecution and/or
defense of this action or any appeal therefrom, and for no other purpose. Confidential Discovery
Material shall be maintained in a manner that prevents access by persons who are not authorized
recipients, as defined below. Under no circumstances, other than those specifically provided for in
this Protective Order or subsequent court orders, or with the prior written consent of the producing
party, shall any of the parties receiving such Confidential Discovery Material disclose it to any
unauthorized person other than the following:

a. The Court, including its support personnel;

b. Counsel for any party in this action, including paralegals, clerical assistants,
interns, and other employees or contractors who have a need to become familiar with the contents of
such documents in the prosecution or defense of this action;

cs The named parties in this lawsuit, including deposition or trial witnesses
employed by named parties who have a need to become familiar with the contents of such documents
in the prosecution or defense of this action;

d. Non-party deposition or trial witnesses who have a need to become familiar
with the contents of such documents in the prosecution or defense of this action, and their counsel;

4
Case 3:20-cv-00136-HEH Document 26-1 Filed 07/20/20 Page 6 of 16 PagelD# 109

e, Court reporters or videographers; and
f. Consultants to, or other individuals engaged to assist, parties retained in this
litigation, including expert witnesses, investigators, outside litigation support personnel, or other
agents, who themselves shall agree to be bound by the terms of the Court’s order. The following
guidelines shall apply to disclosure within this subparagraph (f):
i. Prior to any such disclosure to or discussion with such consultant or
expert, each such person or entity shall be provided with a copy of this Protective
Order and acknowledge in writing their intent to be bound by this Court’s Protective
Order by executing the acknowledgment attached hereto as EXHIBIT A;
il. A copy of the signed acknowledgment is to be retained by counsel for
the party making the disclosure to such permitted person under this subparagraph (f);
and
(iii) Each person or entity given access to Confidential Discovery
Materials shall keep such documents strictly secure, and shall refrain from disclosing
in any manner the information set forth in those documents, preserving them and the
information contained in them as confidential.

4. Throughout the course of discovery and trial in this case, including any related
appeals, no person or entity shall share copies of, or disseminate Confidential Discovery Material or
information concerning the contents of any depositions, transcripts, audio/video recordings,
affidavits, or pleadings in this action that have been designated as Confidential Discovery Material
with any other persons, organization, or entity which is not a party to this action or in a relationship
to parties and counsel in this action in the manner described in paragraph 3 and its subparagraphs.

5
Case 3:20-cv-00136-HEH Document 26-1 Filed 07/20/20 Page 7 of 16 PagelD# 110

This Protective Order does not prohibit a party from using or disclosing its own documents or
materials which it has designated as Confidential Discovery Material pursuant to this Protective
Order. Nor does this Protective Order prohibit a party from using or disclosing materials
independently obtained from non-confidential sources.

5. If documents are sought from a non-party, the party requesting the production of
documents shall furnish a copy of this Protective Order to the non-party or their counsel at the time
the request is made or served. The non-party may take advantage of the provisions of this
Protective Order by providing the parties with a written acknowledgement of their intent to be bound
by this Protective Order and executing the acknowledgment attached hereto as EXHIBIT A.

Filing of Any Confidential Discovery Material

6. In the event counsel for any party or non-party determines that it is necessary to file
any Confidential Discovery Material with the Court in support of a pleading, motion, brief, or any
other paper or exhibit, or to make reference to such material or information in a document filed with
the Court, the Confidential Discovery Material shall be redacted by the receiving party before filing
with the Court, if redaction is feasible and practical. In the event counsel for any party or non-party
determines that it is necessary to file with the Court any unredacted Confidential Discovery Material,
or any papers containing or making reference to such material or information, in support ofa pleading,
motion, brief, or any other paper or exhibit, such documents, or the portions of them that contain or
reference Confidential Discovery Material, shall be filed under seal pursuant to the rules governing
the filing of documents under seal contained in the Federal Rules of Civil Procedure and Local Civil
Rule 5. The parties shall work together in good faith to coordinate the filing of all motions and
material covered by this paragraph, including the review of disputed confidential designations

6
Case 3:20-cv-00136-HEH Document 26-1 Filed 07/20/20 Page 8 of 16 PagelD# 111

prior to the filing of Confidential Discovery Material with the Court and/or the disclosure of
Confidential Discovery Material during hearings and at trial, to permit compliance with the Local
Rules and this Protective Order. Either party may petition the Court to modify Confidential
Discovery Material designations made under this Protective Order following such good faith
efforts.
Remedies and Review Procedures

7, If any party objects to the designation of a document or the information contained in
it as Confidential Discovery Material, or objects to the confidential designation placed on a
deposition, transcript, audio/video recording, affidavit, or pleading, or any portion thereof, the
objecting party shall so notify the designating party in writing and state the basis for the objection.
The parties shall confer and attempt to resolve the dispute in good faith. If the parties cannot resolve
the dispute within five (5) business days following the identification of the objection and the objecting
party concludes in good faith that the designating party has improperly designated the information as
Confidential Discovery Material, the objecting party may file an appropriate motion with the Court.
The producing party claiming confidentiality shall have an opportunity to respond to any such motion.
Until the dispute is resolved, the disputed information shall be treated as Confidential Discovery
Material as provided for in this Protective Order.

Inadvertent Production of Privileged or Protected Materials

8. The parties are engaging in discovery and desire to protect against any disclosure,
inadvertent or otherwise, of privileged materials, and the production of any privileged or protected
materials, whether inadvertent or otherwise, is not a waiver of the privilege or protection from
discovery in this case or in any other federal or state proceeding. This Protective Order shall be

ih
Case 3:20-cv-00136-HEH Document 26-1 Filed 07/20/20 Page 9 of 16 PagelD# 112

interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d). Any
person or entity producing documents in connection with this proceeding may demand the return of
any privileged materials, In the event the receiving party discovers that it has received any privileged
materials, it shall bring that fact to the attention of the producing party immediately upon discovery.
When a producing party gives notice to the receiving party that certain inadvertently produced
material is subject to a claim of privilege or other protection, the obligations of the receiving parties
are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). In the event of inadvertent
disclosure of Confidential Discovery Material to an individual who is not an Authorized Recipient as
defined in Paragraph 3, the party making the disclosure shall, upon learning of the disclosure: (a)
promptly notify the person or entity to whom the disclosure was made that it contains Confidential
Discovery Material subject to this Order; (b) promptly make all reasonable efforts to retrieve all copies
of the Confidential Discovery Material from, and preclude dissemination or use by, the person or
entity to whom disclosure was inadvertently made; and (c) promptly notify the producing party of the
inadvertent disclosure, the circumstances of the disclosure, and the steps taken to retrieve and prevent
the dissemination or use of the Confidential Discovery Material.
Return or Destruction of Confidential Documents

9, Unless modified by order of this Court, this Protective Order shall remain in effect
through the trial and all appeals, if any, of this litigation, unless modified, superseded, or
terminated by consent of the Parties or by Order of this Court. Within thirty (30) days of any final
order not subject to further appeal, whether entered upon a verdict, settlement, voluntary dismissal or
otherwise, all documents designated as Confidential Discovery Material, as well as any depositions,

transcripts, audio or video recordings, affidavits, or pleadings, or any portions thereof that have been

8
Case 3:20-cv-00136-HEH Document 26-1 Filed 07/20/20 Page 10 of 16 PagelD# 113

designated confidential, including all copies thereof, in the possession, custody, or control of any
person or entity identified in paragraph 3 and its subparagraphs, shall be returned to the producing
party or, in the alternative, destroyed and certified to the producing party to have been destroyed.
These activities shall be undertaken by the party or person who then has possession of the
Confidential Discovery Material, without the assistance of the producing party provided, however,
that counsel for the parties may retain one complete set of all documents filed with the Court.
Counsel shall verify in writing that the requirements of this paragraph have been fulfilled within thirty
(30) days ofa final order being entered that is not subject to further appeal. Nothing in this paragraph
9 shall apply to any document that is in the files of the Court, electronically or otherwise.
Other Provisions

10, This Protective Order shall serve as a qualified protective order under the Health
Insurance Portability and Accountability Act (HIPAA) and its implementing regulations, 45 C.F
R. § 164.512(e), and shall serve as an order allowing covered entities (as defined in 45 C.F.R. §
160.103), including health care providers, to produce documents and medical records requested in
this matter.

11. In the event that the parties receive a subpoena, Freedom of Information Act (“FOIA”)
request, or other process or court order requiring the production of Confidential Discovery
Material received by the parties in connection with this lawsuit, the receiving party may disclose
Confidential Discovery Material as required to comply with the subpoena, FOIA request, or other
process or court order described above provided that the receiving party promptly notifies the
producing party of the request in writing so that the producing party may seek a Protective Order
or otherwise seek to limit or protect the Confidential Discovery Material from disclosure. The

9
Case 3:20-cv-00136-HEH Document 26-1 Filed 07/20/20 Page 11 of 16 PagelD# 114

parties shall work together in good faith to ensure that Confidential Discovery Material is, to the
fullest extent permitted by law, protected from disclosure.

12. The designation, production, or receipt of Confidential Discovery Material does not
constitute an admission that the information is relevant, material, discoverable, authentic, or
admissible.

13. This Protective Order shall not affect the right of any party or non-party to raise any
permissible objection to the production or use of any Confidential Discovery Material.

14, This Protective Order may be modified, amended, or supplemented by written
agreement of the parties or by order of the Court. A party may file a motion for modification of,
or relief from, this Protective Order after conferring in good faith with counsel.

SO ENTERED this day of , 2020.

 

The Honorable Henry E. Hudson
Senior United States District Judge

10
Case 3:20-cv-00136-HEH Document 26-1 Filed 07/20/20 Page 12 of 16 PagelD# 115

 

William D. Prince IV (VSB #77209)
Matthew T, Anderson (VSB #86322)
ThompsonMcMullan, P.C.

100 Shockoe Slip, 3"4 Floor
Richmond, Virginia 23219

Tel: (804) 698-6254

Fax: (804) 780-1813
wtunner@t-mlaw.com
wprince@t-mlaw.com
manderson@t-mlaw.com

Counsel for Defendant

11
Case 3:20-cv-00136-HEH Document 26-1 Filed 07/20/20 Page 13 of 16 PagelD# 116

Seen and Agreed to:

Kez! yl BK

Robert P. McIntosh (VSB #66113)
Assistant United States Attorney
Office of the United States Attorney
919 East Main Street, Suite 1900
Richmond, Virginia 23219

Tel: (804) 819-5400

Fax: (804) 771-2316
Robert.McIntosh@usdoj.gov

Cheryl Rost (admitted pro hac vice)
Sarah Anne Goldman (admitted pro hac vice)
Joy Levin Welan (admitted pro hac vice)
Civil Rights Division

U.S, Department of Justice

950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530

Tel: (202) 616-5311

Fax: (202) 307-1197
Cheryl.Rost@usdoj.gov
Sarah.Golabek-Goldman@usdoj.gov
Joy.Welan@usdoj.gov

Counsel for the United States of America

12
Case 3:20-cv-00136-HEH Document 26-1 Filed 07/20/20 Page 14 of 16 PagelD# 117

EXHIBIT A

13
Case 3:20-cv-00136-HEH Document 26-1 Filed 07/20/20 Page 15 of 16 PagelD# 118

ACKNOWLEDGMENT OF AGREED PROTECTIVE ORDER

 

 

I, , being duly sworn, declare as follows:
1, My present employer is
2. My present occupation or job description is

 

3. I hereby acknowledge that (i) I have been given a copy of the Agreed Protective
Order (the “Protective Order’) in the above-referenced case; (ii) I have carefully read the terms of
the Protective Order; and (iii) I understand and am familiar with the terms of the Protective Order.

4, I will comply with all the provisions and requirements of the Protective Order. I
will hold all documents and discovery materials that are designated as Confidential Discovery
Materials, including the substance and any copies, summaries, abstracts, excerpts, indexes or
descriptions, in confidence, and will not disclose such confidential materials to anyone not
qualified under the Protective Order. I will not use any Confidential Discovery Material disclosed
to me for any purposes whatsoever other than for the prosecution and/or defense of this case.

5. I will return all Confidential Discovery Material that comes into my possession and
all documents and things that I have prepared relating thereto, to counsel for the party by whom I
am retained or employed, or from whom I have received such material.

6. I hereby submit to the jurisdiction of the United States District Court for the Eastern
District of Virginia for the purpose of enforcement of the Protective Order in this case.

I declare that the foregoing is true and correct.

 

14
Case 3:20-cv-00136-HEH Document 26-1 Filed 07/20/20 Page 16 of 16 PagelD# 119

Signature

 

Printed Name

 

Date

15
